Title: From James Madison to Charles Pinckney, 27 November 1802
From: Madison, James
To: Pinckney, Charles


Sir,
Department of State, November 27th 1802
Your dispatches by Mr Codman were delivered by him two days ago; but being voluminous, and the documents in the Spanish language, not yet fully translated, I am not able at present to convey to you the sentiments of the President on the subject. My letter of October 25th will have explained to you the scope of our claims on the Spanish Government; and I now only repeat the confidence entertained that as far as your success in the Convention has not corresponded therewith, your efforts will be renewed to bring about a supplemental provision; particularly in behalf of our citizens whose losses proceeded from aliens within Spanish responsibility.
A letter from a confidential citizen at New Orleans, of which a copy is inclosed, has just informed us, that the Intendant at that place, by a proclamation from which an extract is also inclosed, had prohibited the deposit of American effects, stipulated by the Treaty of 1795; and as the letter is interpreted, that the river was also shut against the external commerce of the U States from that port. Whether it be the fact or not that this latter prohibition has also taken place, it is evident that the useful navigation of the Mississippi so essentially depends on a suitable depositary for the articles of commerce that a privation of the latter is equivalent to a privation of both.
This proceeding is so direct and palpable a violation of the Treaty of 1795, that in candor it is to be imputed rather to the Intendant solely, than to instructions of his Government. The Spanish Minister takes pains to impress this belief, and it is favoured by private accounts from New Orleans, mentioning that the Governor did not concur with the Intendant. But from whatever source the measure may have proceeded the President expects that the Spanish Government will neither lose a moment in countermanding it, nor hesitate to repair every damage which may result from it. You are aware of the sensibility of our Western citizens to such an occurrence. This sensibility is justified by the interest they have at stake. The Mississippi is to them every thing. It is the Hudson, the Delaware, the Potomac and all the navigable rivers of the atlantic States formed into one stream. The produce exported thro’ that channel last year amounted to $1,622,672 from the Districts of Kentucky and Mississippi only, and will probably be fifty ⅌ Cent more this year (from the whole Western Country, Kentucky alone has exported for the 1st half of this year $591,432 in value) a great part of which is now or shortly will be afloat for New Orleans and consequently exposed to the effects of this extraordinary exercise of power. Whilst you presume therefore in your representations to the Spanish Government, that the conduct of its officer is no less contrary to its intentions, than it is to its good faith, you will take care to express the strongest confidence, that the breach of the Treaty will be repaired in every way which justice and a regard for a friendly neighbourhood may require.
I have communicated the information received from New Orleans to the Chevalier D’Yrujo, with a view to obtain his immediate interposition as you will find by the inclosed copy of a letter to him. He readily undertakes to use it with all the effect he can give it, by writing immediately on the subject to the local authority at New Orleans. I shall write at the same time to Mr Hulings, who will enforce as far as he may have an opportunity the motives for recalling the unwarrantable prohibitions. It is to be hoped that the Intendant will be led to see the error which he has committed, and to correct it, before a very great share of its mischief will have happened. Should he prove as obstinate as he has been ignorant or wicked, nothing can temper the irritation and indignation of the Western Country, but a persuasion that the energy of their own Government will obtain from the justice of that of Spain, the most ample redress.
It has long been manifest, that whilst the injuries to the United States, so frequently occurring from the Colonial officers scattered over our hemisphere and in our neighbourhood, can only be repaired by a resort to their respective Sovereigns in Europe, that it will be impossible to guard against the most serious inconveniences. The instance before us strikes with peculiar force, and presents an occasion on which you may advantageously suggest to the Spanish Government, the expediency of placing in their Minister on the Spot an authority to controul or correct the mischievous proceedings of their Colonial Officers towards our citizens; without which any one of fifteen or twenty individuals, not always among either the wisest or best of men, may at any time threaten the good understanding of the two Countries. The distance between the United States and the old Continent, and the mortifying delays of explanations and negotiations across the Atlantic, on emergencies in our neighbourhood, render such a provision indispensable, and it cannot be long before all the Governments of Europe having American Colonies must see the policy of making it. I am &c &c &c
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6); Tr (DLC: Monroe Papers). Tr docketed by Monroe; a second docket in an unidentified hand notes, “including mr Clarke’s letter on the difficulties originated by the Spanish Authorities at N. Orleans respecting the Navigation of the Mississippi by the citizens of the U. States” (see Clark to JM, 22 June 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:330–31).



   
   See Pinckney to JM, 10 Oct. 1802, n. 3.



   
   This was probably Hũlings to JM, 18 Oct. 1802.



   
   See ibid. and n. 1.



   
   According to Edward Jones, who said that imperfect returns received at the Treasury Department made it impracticable to ascertain the gross amount of goods carried down the Mississippi for any given year, the value of goods shipped from the Kentucky and Mississippi districts in 1801 was $1,623,672. Jones also supplied the figure of $591,432 for goods shipped from Kentucky through June 1802 (Jones to Wagner, 27 Nov. 1802 [DNA: RG 59, ML]).



   
   See JM to Yrujo, 25 Nov. 1802.



   
   See JM to Hũlings, 29 Nov. 1802.


